Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered April 28, 1997, convicting him of kidnapping in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in denying his challenge for *328cause of two prospective jurors. The concerns manifested by the subject venirepersons did not rise to a level of actual bias or otherwise indicate that they would be unable to render an impartial verdict (see, People v Hernandez, 222 AD2d 696; People v Archer, 210 AD2d 241).
The imposition of consecutive sentences was not unlawful (see, People v Adams, 225 AD2d 506; People v Phillips, 208 AD2d 656, 656-657; People v Sutton, 208 AD2d 574).
Contrary to the claim raised in the defendant’s supplemental pro se brief, under the totality of the circumstances, he received the effective assistance of counsel (see, People v Benevento, 91 NY2d 708, 712-713; People v Baldi, 54 NY2d 137, 147). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.